I114th CONGRESS2d SessionH. R. 6467IN THE HOUSE OF REPRESENTATIVESDecember 7, 2016Mr. Grayson introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo provide that individuals may elect to retain work-related benefits when moving throughout the workforce, and for other purposes. 
1.Short titleThis Act may be cited as the Use It or Choose It Act of 2016. 2.Election to retain work benefits (a)In generalNotwithstanding any other provision of law, an individual, when moving from one position within the workforce to another, may elect to retain any benefits earned when occupying such position. 
(b)ApplicationContractual providers of such benefits shall extend the provisions of such benefits or the same terms and conditions as those provided to employees in the former position, or those similarly situated. Employers accruing funds or reserves corresponding to leave or other benefits shall transfer such funds or reserves to new employers upon request.  (c)DefinitionsIn this section— 
(1)the term benefit includes health care-related benefits, workers compensation, life insurance, family and medical leave, and annual, sick, paternity, or maternity leave; and (2)the term position includes any form of compensated employment, including part-time employment and independent contracting.  
